Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 3/12/21.

IN THE CLAIMS:
1. (Currently Amended) A fan ramp for use in a thrust reverser portion of a nacelle of a gas turbine engine, the fan ramp extending circumferentially about an axial fan ramp centerline, the fan ramp comprising: 
a fan ramp forward edge disposed proximate an aft end of a fan case, the fan case at least partially surrounding a fan section of the gas turbine engine; 
a fan ramp aft edge disposed proximate a forward end of an array of cascades, the array of cascades being operable to permit a bypass airstream to pass therethrough during a thrust reversing operation; and 
a noise attenuating structure comprising a perforated layer, a base layer, and a core layer, all of which are stacked in a superimposed relationship so that the core layer is disposed between the perforated layer and the base layer; 

wherein the core layer comprises and axially extends between a forward axial end proximate the fan ramp forward edge and an aft axial end, and the core layer is axially forward of a torque box forward bracket that forms a forward boundary of a torque box; and 
wherein the forward end of the noise attenuating structure comprises an edge seal disposed between the perforated layer and the base layer, and wherein the core layer is not disposed aft of the torque box forward bracket and the base layer is radially inward of and radially separated from a segment of the torque box forward bracket.

8. (Canceled)

13. (Canceled)

19. (Currently Amended) A method of attenuating noise, comprising: 
providing a fan ramp for use in a thrust reverser portion of a nacelle of a gas turbine engine, the fan ramp extending circumferentially about an axial fan ramp centerline, the fan ramp comprising a fan ramp forward edge disposed proximate an aft end of a fan case, the fan case at least partially surrounding a fan section of the gas 
porting noise through the perforated layer such that sound waves of reflected noise are out of phase with and destructively interfere with sound waves of noise outside a substructure of the at least one of the core layer or the hollow layer, where the at least one of the core layer or the hollow layer comprises and axially extends between a forward axial end proximate the fan ramp forward edge and an aft axial end, and wherein the core layer is not disposed aft of the torque box forward bracket and the base layer is radially inward of and radially separated from a segment of the torque box forward bracket.

Allowable Subject Matter
Claims 1-7, 9, 11-12 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the core layer is not disposed aft of the torque box forward bracket and the base layer is radially inward of and radially separated from a segment of the torque box forward bracket. In the combination of Schrell in view of Sternberger the torque box forward bracket does not extend around the noise attenuating structure, including the base layer, and in Sternberger the noise attenuating structure extends aft of a forward wall of the torque box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741